office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postf-102646-14 uilc date date to associate area_counsel ctm area cc lb_i ctm ln from chief branch income_tax accounting subject separate and distinct trades_or_businesses this memorandum responds to your request for assistance this advice may not be used or cited as precedent legend company llc year a --------------------------------------------- ---------------------------------- ------ purchaser a ----------------- purchaser b ----------------- issue are company and llc separate and distinct trades_or_businesses within the meaning of sec_446 conclusion based upon the available information submitted we believe that company and llc are separate and distinct trades_or_businesses within the meaning of sec_446 facts postf-102646-14 llc was previously a subsidiary of company that converted in year a to a limited_liability_company whose sole member is company llc has not made an election under procedure and administration reg sec_301_7701-3 to be taxed as a corporation thus llc is not regarded as an entity separate from company for federal_income_tax purposes but is instead treated as a division of company company’s activities include sales marketing distribution sale support research_and_development and administrative and headquarters functions llc primarily manufactures products but does provide some research_and_development services to the ------purchaser of its products purchaser a purchaser a will subsequently sell these products to purchaser b who will ultimately sell the products to company company and llc have separate books_and_records these books_and_records are prepared at company’s location company and llc are in different geographical locations further company and llc do not share employees but do share the highest-level executives company and llc use the same accounting_method presumably that method is an accrual accounting_method law and analysis sec_446 permits accounting methods to be chosen at the trade_or_business level sec_1_446-1 provides factors to be used for determining that level in specific situations deciding whether company and llc are separate and distinct trades_or_businesses requires a factual determination the currently available information fails to convince us that company and llc are not separate and distinct trades_or_businesses the fact that llc has failed to make an election to be taxed as a corporation and is thus disregarded as an entity separate from company for federal_income_tax purposes does not mean that llc can never be a separate and distinct trade_or_business accordingly based on the available information our view is that company and llc are separate and distinct trades_or_businesses within the meaning of sec_446 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine the ability of the internal_revenue_service to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
